Law Department The Lincoln National Life Insurance Company One Granite Place Concord, NH 03301 Ronald R. Bessette Senior Counsel Phone: 603-229-6140 Ronald.Bessette@LFG.com October 26, 2010 U.S. Securities and Exchange Commission treet, NE Washington DC 20549 Re:The Lincoln National Life Insurance Company Lincoln Life Variable Annuity Account N (File No. 811-08517) CIK No. 0001048606 Lincoln ChoicePlus Assurance (B Share) (File No. 333-40937) SEC Accession No. 0000726865-10-000652 Request for Withdrawal of Post-Effective Amendment No. 41 Pursuant to Rule 477 Ladies and Gentlemen: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended (the “1933 Act”), The Lincoln National Life Insurance Company (the “Company”) and Lincoln Life Variable Annuity Account N (the “Separate Account”) hereby request the withdrawal of the above-referenced post-effective amendment to their registration statement on Form N-4, filed with the Securities and Exchange Commission on June 15, 2010 (the “Amendment). The Amendment has not yet become effective, but was to become effective on October 30, 2010. No securities were sold in connection with the Amendment. Therefore, the Company and the Separate Account respectfully request that an order be issued granting their request for withdrawal of the Amendment as soon as is practicable. A new amendment under Rule 485(a) will be filed as soon as a separate amendment under Rule 485(b) becomes effective. If you have any questions regarding this matter, please contact the undersigned at (603) 229-6140. Sincerely, Ronald R. Bessette Senior Counsel Lincoln Financial Group is the marketing name for Lincoln National Corporation and its affiliates.
